Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 8/9/2022 regarding application 15/001,524 filed on 1/20/2016.  
3. 	Claims 1-30 are pending for consideration.

4.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following claim analysis for details.

5.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7		Independent claims 1-30 are rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over independent claims 1-8, and 11-30 of US Patent 15/001,490. Although not all of the conflicting claims are exactly identical, they are extremely similar and are not patentably distinct from each other as shown in the example below:
15/001,490
15,001,524
1. (Currently Amended) A hardware-based processing node of a memory fabric, the processing node comprising: a memory module storing a plurality of memory objects and providing an instruction set through which the plurality of memory objects are accessed and managed at a hardware layer of the memory module, wherein: each memory object is created natively within the memory module using an object name space of the memory fabric using an instruction of the instruction set, the object name space providing single level, invariant addressing of the memory objects across all nodes of the memory fabric without reference to physical addressing of the memory objects, each memory object is accessed by an application executing on the hardware-based processing node using the object name space of the memory fabric and a memory reference instruction of the instruction set and without additional, explicit Input/Output (I/O) instructions by the application, each memory object is managed by the memory module at a hardware layer of the memory module through using the object name space of the memory fabric and the instruction set without distinction between temporary memory and persistent storage and without distinction between local and remote location of the memory object on the object memory fabric, each memory object comprises a set of metadata for the memory object, and the metadata of at least one memory object defines a trigger instruction for the memory object, the trigger instruction comprising an instruction of the instruction set initiating one or more actions executed at the hardware layer of the memory module when a memory object of the plurality of memory objects is accessed by the application and based on satisfaction of one or more conditions.

1. (Currently Amended) A multi-node object memory fabric: a plurality of hardware-based processing nodes each hardware-based processing comprising: a processor; and one or more memory modules, each memory module communicatively coupled with the processor and comprising a Dual In-line Memory Module (DIMM) installed in the hardware-based processing node and storing one or more memory objects, each DIMM further comprising both temporary memory and persistent storage and a Field Programmable Gate Array (FPGA) providing and executing an instruction set through which the one or more memory objects are accessed created and managed across the memory fabric by the FPGA memory module at a hardware layer of the memory module and without an software applications executed by the processor of the hardware-based processing node by: creating, at a hardware layer of the memory module, each memory object natively within the memory module through an object name space of the object memory fabric using the instruction set, and managing, at the hardware layer of the memory module, each memory object at a single memory layer through the object name space of the object memory fabric and the instruction set without distinction between the temporary memory and the persistent storage and without distinction between local and remote location of the memory object on the memory object fabric, wherein each memory object of the one or more memory objects comprises a container storing memory object data and memory object metadata, and wherein the memory object metadata stored in each memory object defines one or more triggers for the memory object that specify one or more instructions of the instruction set to be executed by any object memory module of the plurality of hardware-based processing nodes when the respective memory object is located at the respective object memory module and accessed as part of the respective object memory module processing one or more requests.


8		Independent claims 1-30 are provisionally rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over independent claims 1, 3-17, 20-24, and 26-32 of US Patent Application 15/001,526. Although not all of the conflicting claims are exactly identical, they are extremely similar and are not patentably distinct from each other as shown in the example below:
15,001,524
15/001,526
1. (Currently Amended) A multi-node object memory fabric: a plurality of hardware-based processing nodes each hardware-based processing comprising: a processor; and one or more memory modules, each memory module communicatively coupled with the processor and comprising a Dual In-line Memory Module (DIMM) installed in the hardware-based processing node and storing one or more memory objects, each DIMM further comprising both temporary memory and persistent storage and a Field Programmable Gate Array (FPGA) providing and executing an instruction set through which the one or more memory objects are accessed created and managed across the memory fabric by the FPGA memory module at a hardware layer of the memory module and without an software applications executed by the processor of the hardware-based processing node by: creating, at a hardware layer of the memory module, each memory object natively within the memory module through an object name space of the object memory fabric using the instruction set, and managing, at the hardware layer of the memory module, each memory object at a single memory layer through the object name space of the object memory fabric and the instruction set without distinction between the temporary memory and the persistent storage and without distinction between local and remote location of the memory object on the memory object fabric, wherein each memory object of the one or more memory objects comprises a container storing memory object data and memory object metadata, and wherein the memory object metadata stored in each memory object defines one or more triggers for the memory object that specify one or more instructions of the instruction set to be executed by any object memory module of the plurality of hardware-based processing nodes when the respective memory object is located at the respective object memory module and accessed as part of the respective object memory module processing one or more requests.
1. (Currently Amended) A hardware-based processing node of a memory fabric, the processing node comprising: a memory module comprising both persistent storage and temporary memory on a single, pluggable component installed in the hardware-based processing node, the memory module storing a plurality of memory objects and providing and executing an instruction set through which the plurality of memory objects are accessed and managed by the memory module at a hardware layer of the memory module, by: creating each memory object natively within the memory module through an object name space of the memory fabric using an instruction of the instruction set, wherein each memory object is accessed by an application executing on the hardware-based processing node through the object name space of the memory fabric using a memory reference instruction of the instruction set and without additional, explicit Input/Output (I/O) instructions by the application, and managing each memory object at a hardware layer of the memory module through the object name space of the memory fabric and the instruction set without distinction between temporary memory and persistent storage and without distinction between local and remote location of the memory object on the memory object fabric, wherein the instruction set provides one or more trigger instructions, each of the one or more trigger instructions defining one or more functions to be performed on occurrence of one or more pre-specified conditions, wherein the one or more trigger functions are defined in metadata associated with each memory object, wherein the trigger functions are executed by the memory module at a hardware layer of the memory module when a memory object of the plurality of 2Serial No. 15/001,526 Attorney Docket No. 8620-10 memory objects is accessed by the application, and wherein the trigger functions comprise functions for direct object address manipulation and generation without address translation between differing address spaces of the memory objects.

	
9		Independent claims 1-30 are provisionally rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over independent claims 1-9, and 11-22 of US Patent Application 15/001,494. Although not all of the conflicting claims are exactly identical, they are extremely similar and are not patentably distinct from each other as shown in the example below:
15/001,494
15/001,524
1. (Currently Amended) A hardware-based processing node of an object memory fabric, the processing node comprising: a processor; and a memory module communicatively coupled with the processor and comprising a Dual In-line Memory Module (DIMM) installed in the hardware-based processing node and storing one or more memory objects, the DIMM further comprising both temporary memory and persistent storage and a Field Programmable Gate Array (FPGA) providing and executing an instruction set through which the plurality of memory objects are accessed created and managed across the memory fabric by the FPGA memory module at a hardware layer of the memory module and without an software applications executed by the processor of the hardware-based processing node by: creating each memory object natively within the memory module at a hardware layer of the memory module, managing, at the hardware layer of the memory module, each memory object at a single memory layer through an object address of an object address space of the object memory fabric and instructions of the instruction set without distinction between the temporary memory and the persistent storage and without distinction between local and remote location of the memory object on the memory object fabric, managing, at the hardware layer of the memory module, both physical addresses of the temporary memory and the persistent storage within each of the one or more memory objects through the object address space that is allocated on a per-object basis with an object addressing scheme, the object addressing scheme comprising the object address of the object address space for each memory object allocated on a per-object basis uniquely identifying each memory object across the memory object fabric and invariant regardless of physical memory storage locations and storage location changes, a virtual address for each memory object or portion of a memory on the processing node allocated on a per-process basis and comprising a process handle to the object address, and a physical address for one or more portions of each memory object on a processing node corresponding to a virtual address and dynamically allocated for the one or more portions of the memory objects on a per-node basis, wherein the node is configured to utilize the object address of the object address space to operatively couple to one or more additional nodes to operate as a set of nodes of the object memory fabric, and wherein memory objects of the set of nodes are accessible by applications executing at a software layer on the processor of the hardware-based processing node through the object address of the object address space only and without distinction between local and remote location of memory objects on the memory fabric.
1. (Currently Amended) A multi-node object memory fabric: a plurality of hardware-based processing nodes each hardware-based processing comprising: a processor; and one or more memory modules, each memory module communicatively coupled with the processor and comprising a Dual In-line Memory Module (DIMM) installed in the hardware-based processing node and storing one or more memory objects, each DIMM further comprising both temporary memory and persistent storage and a Field Programmable Gate Array (FPGA) providing and executing an instruction set through which the one or more memory objects are accessed created and managed across the memory fabric by the FPGA memory module at a hardware layer of the memory module and without an software applications executed by the processor of the hardware-based processing node by: creating, at a hardware layer of the memory module, each memory object natively within the memory module through an object name space of the object memory fabric using the instruction set, and managing, at the hardware layer of the memory module, each memory object at a single memory layer through the object name space of the object memory fabric and the instruction set without distinction between the temporary memory and the persistent storage and without distinction between local and remote location of the memory object on the memory object fabric, wherein each memory object of the one or more memory objects comprises a container storing memory object data and memory object metadata, and wherein the memory object metadata stored in each memory object defines one or more triggers for the memory object that specify one or more instructions of the instruction set to be executed by any object memory module of the plurality of hardware-based processing nodes when the respective memory object is located at the respective object memory module and accessed as part of the respective object memory module processing one or more requests.


	Allowable Subject Matter
10.	Claims 1-30 are rejected due to double patenting, but would be allowable if able to overcome the double patenting rejections by filing terminal disclaimers.


					Conclusion
11.	Claims 1-30 are rejected as presented above.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
September 27, 2022